Exhibit 10.1

LOGO [g149383ex10_1pg001.jpg]

February 7, 2011

Mr. Michael Simpson

7005 Whisperfield Dr.

Plano, TX 75024

Dear Michael:

Reference is made to your Amended and Restated Employment Agreement with
Orthofix Inc. (the “Company”) and Orthofix International N.V. (“Parent”), dated
July 28, 2010 (the “Agreement”). As you, the Company and Parent have agreed, you
will cease to serve as an employee of the Company (and cease serving as an
officer of the Company and any of its subsidiaries, parents and affiliates, as
applicable) as of the close of business on February 17, 2011 (the “Separation
Date”). This letter agreement between you, the Company and Parent serves to
memorialize the terms that you, the Company and Parent have agreed regarding
your cessation of employment on the Separation Date.

You, the Company and Parent each hereby agree that notwithstanding anything to
the contrary in the Agreement, the terms of which are hereby amended and
superseded to the extent inconsistent with this letter, you will be provided a
payment of (i) $180,000, representing all accrued unused vacation and earned but
unpaid bonuses for the 2010 calendar year (the “2010 Accrued Compensation
Payment”), on March 15, 2011 (or such earlier date when Parent pays other Parent
and Company executives amounts owed under Parent’s Annual Incentive Plan for
2010 performance), and (ii) $465,000, representing all additional severance
payment amounts (including with respect to outplacement, which outplacement
payment amount you agree to waive) owed to you under the Agreement (the
“Severance Payment,” and together with the 2010 Accrued Compensation Payment,
the “Total Payment”) on August 18, 2011 (the “Severance Payment Date”), which
Total Payment will represent and constitute all amounts owed to you by the
Company and Parent pursuant to the Agreement (including but not limited to
Sections 5.1(a), (b) and (e) thereof). Other than payment of your salary for
work during 2011 through the Separation Date (which will be paid in the ordinary
course pursuant to the Company’s standard payroll practices), you, the Company
and Parent hereby agree that you will not be entitled to any further
compensatory or other payments of any kind by the Company (or any subsidiary or
affiliate of the Company including Parent) under the Agreement (or otherwise)
other than the Total Payment. In addition, you hereby agree and acknowledge that
your right to the Total Payment will be forfeited in the event that you revoke
the Release (as defined below) at any time on or after the date hereof.

You, the Company and Parent each further hereby agree that notwithstanding the
terms of Section 5.1(c) of the Agreement and the terms of your stock option
award agreements, which are hereby amended and superseded as follows, your
Parent stock options (all of which will accelerate by their pre-existing terms
on the Separation Date) shall expire on and be forfeited as of (if not
previously exercised), and shall no longer be exercisable after, August 17,
2011.



--------------------------------------------------------------------------------

You further hereby agree to assist and fully cooperate with the Company, Parent
and their respective subsidiaries and affiliates regarding any litigation,
government investigation or dispute concerning the period of your employment
with the Company, including without limitation, review of documents, interviews
with Company and Parent counsel, and written or verbal testimony at trial,
deposition or other legal proceedings, as determined by the Company or Parent as
necessary from time to time, including, without limitation, product recalls,
pending federal and state investigation, and any proceedings connected thereto.
You agree to testify truthfully in any such proceeding and to provide truthful
information in your dealings with our counsel. The participation, assistance and
cooperation obligations under this paragraph shall continue as long as such
litigation or proceeding is pending. In addition, if you are required to provide
sworn testimony regarding the Company, Parent or its affiliates, you agree to
notify the Company and consult with our designated legal counsel before and
during any such testimony. The Company will be responsible for the costs of such
designated counsel. You agree to testify truthfully in any proceedings. You
agree to cooperate with respect to scheduling and coordinating with our
designated legal counsel as part of your duties under this Agreement. Unless
otherwise agreed by you and the Company, if you desire to have your own counsel
present at the time you may be required to provide testimony, you will be
responsible for payment to such counsel. In the event that you are requested by
the Company to provide the assistance identified in this paragraph, and/or
render any assistance the Company or Parent deems necessary or appropriate, as
aforesaid, the Company will compensate you for the amount of time you expend in
conjunction with your rendition of such service(s), such compensation to be
commensurate with the rate of compensation currently paid to you, and the
Company will reimburse you for any actual out-of-pocket expenses reasonably
incurred by you in rendering such service(s). Nothing in this paragraph shall be
construed, however, to restrict your ability, on advice of counsel, to rely on
any rights you may possess in connection with any request for information or
testimony from the any governmental agency, or construed to permit the Company
to take any adverse action pursuant to the terms of this paragraph should you
rely on such rights.

Notwithstanding anything herein to the contrary, nothing in this letter
agreement shall alter the Company’s current arrangement with you and the law
firm of DLA Piper regarding the advancement of certain person legal expenses to
you; provided, however, that the Company reserves the right to discontinue
voluntarily advancing such expenses upon 60 calendar days written notice to you
(at which time of notice delivery and receipt you would remain free to pursue
any and all legal remedies with respect to such fees and rights to
indemnification as if the current voluntary arrangement had never existed, and
during which 60-day period the Company would continue to advance such personal
legal expenses consistent with past practice). Further, nothing in this
agreement shall alter or amend your rights, if any, to indemnification and
advancement under Minn. R.S. 302A.521.

 

2



--------------------------------------------------------------------------------

We understand you desire to avoid the imposition of tax under Section 409A of
the Internal Revenue Code, as amended (the “Code”). As such, the Severance
Payment is being made more than 6 months after the Separation Date. In addition,
as required by Section 5.1(d) of the Agreement, if you desire to continue
welfare coverage in any plan other than medical or dental, you must pay the full
cost of continuation of such benefits until the Severance Payment Date, at which
time the Company will reimburse you for the difference between the full cost and
the costs you were paying for such coverage prior to the Separation Date;
provided, however, that you agree you will pay the full cost of any life
insurance coverage you choose to continue after the Separation Date without
reimbursement. You also understand that your receipt of the Severance Payment
and other benefits under the Agreement are contingent on your signing a release
in the form attached hereto as Exhibit A (the “Release”) and all revocation
periods for such Release having expired prior to 28 days from the date hereof
(the “Release Return Date”). We will have no obligation to pay you the Severance
Payment or provide you the other benefits if you do not sign the Release by the
Release Return Date and if the applicable revocation period has not expired by
the Release Return Date. The payments described in this letter (the “Payments”)
are intended by you and the Company to comply with Section 409A of the Code, and
the guidance and Treasury Regulations issued thereunder to the extent applicable
thereto, and this letter will be interpreted and construed consistent with this
intent. Notwithstanding the foregoing, the Company will not be required to
assume any increased economic burden in connection with the Payments. The
Company does not represent or warrant that the Payments will comply with
Section 409A of the Code or any other provision of federal, state, or local law.
Neither the Company, nor any parent or affiliate, nor its or their respective
directors, officers, employees or advisers (collectively, the “Parent Group”)
will be liable to you (or to any other individual claiming a benefit through
you) for any tax, interest, or penalties you might owe as a result of the
Payments, and no member of the Parent Group shall have any obligation to
indemnify or otherwise protect you from the obligation to pay any taxes pursuant
to Section 409A of the Code.

At this time, we also remind you of your non-competition, non-solicitation,
confidentiality and other obligations under the Agreement. For the avoidance of
doubt, nothing in this letter limits or alters your post-termination obligations
to the Company and its affiliates under Section 6 of the Agreement, all of which
will remain in effect in accordance with the Agreement following the date hereof
and the Separation Date.

 

3



--------------------------------------------------------------------------------

Please indicate your agreement and acknowledgment to the above by signing where
indicated below and returning a copy to me. Your signature below will also
constitute resignation by you, as of the Separation Date, from any and all
officer positions with the Company or any of its parents, subsidiaries or
affiliates.

 

Sincerely, ORTHOFIX INC.

/s/ Alan W. Milinazzo

Alan W. Milinazzo President and Chief Executive Officer Agreed and Accepted:

/s/ Michael Simpson

Michael Simpson Dated: February 7, 2011

 

4



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

In exchange for the consideration set forth in the letter agreement, dated as of
February 7, 2011, by and among Orthofix Inc. (the “Company”), Orthofix
International N.V. (“Parent”) and myself (the “Letter Agreement”), which Letter
Agreement amends in part my amended and restated employment agreement with the
Company dated as of July 28, 2010 (the “Prior Employment Agreement,” and the
Letter Agreement and such portions of the Prior Employment Agreement that are
not amended by the Letter Agreement, collectively, the “Agreement”), the
respective terms of which Agreement are incorporated herein by reference, I,
Michael Simpson, am entering into this Release (this “Release”) for good and
valuable consideration as required by the Agreement, and agree as follows:

1. GENERAL RELEASE.

(a) On behalf of myself, my heirs, executors, successors and assigns, I
irrevocably and unconditionally release, waive and forever discharge the
Company, Parent, its members, divisions, subsidiaries, affiliates and related
companies, including the Company Group (as defined below), or any member of the
Company Group, and their present and former agents, employees, officers,
directors, attorneys, stockholders, plan fiduciaries, successors and assigns
(collectively, the “Releasees”), from any and all claims, demands, actions,
causes of action, costs, fees and all liability whatsoever, whether known or
unknown, fixed or contingent, suspected or unsuspected (collectively, “Claims”),
which I had, have, or may have against Releasees relating to or arising out of
my employment by or separation from the Company and its direct and indirect
subsidiaries and parents (collectively, the “Company Group”), up to and
including the date of execution of this Release, other than my right to receive
the severance payments and other benefits and consideration described in the
Agreement. This Release includes, without limitation: (i) claims at law or
equity or sounding in contract (express or implied) or tort; (ii) claims arising
under any federal, state or local laws of any jurisdiction that prohibit age,
sex, race, national origin, color, disability, religion, veteran or military
status, sexual orientation or any other form of discrimination, harassment or
retaliation (including, without limitation, the Civil Rights Act of 1866, the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
the Americans with Disabilities Act, Title VII of the 1964 Civil Rights Act, the
Civil Rights Act of 1991, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Unruh
Civil Rights Act, or any other federal, state or local laws, regulations and
ordinances governing discrimination, harassment or retaliation in employment;
and the right to bring demands, complaints, causes of action, and claims under
any other federal, state, local or common law, statute, regulation or decision);
(iii) claims arising under the Employee Retirement Income Security Act; or
(iv) any other statutory or common law claims related to my employment with the
Company or my separation from the Company. I further covenant not to sue any of
the Releasees with respect to any matters released hereby.



--------------------------------------------------------------------------------

(b) This release does not include a release or waiver of any rights or claims I
have, or might subsequently have in my capacity as a stockholder of Orthofix
International N.V. In addition, this Release shall not release the Company from
its continuing obligation to honor the terms of the Agreement. However, this
Release shall remain in full force and effect regardless of any claim by me that
the Company failed to honor the terms of the Agreement. In the event of any such
dispute, my sole remedy against the Company shall be to enforce the terms of the
Release Agreement. I am also not waiving, and nothing in this Release is
intended to waive, any right to coverage under any directors and officers
insurance coverage, if any, provided by the Company, the Company Group, or any
member of the Company Group, or any right to indemnification or expense
advancement under any applicable Company Group articles of incorporation, bylaws
or similar organizational document, if any, in each case, to which I might be
entitled. I am also not waiving, and nothing in this Release is intended to
waive, any claims I may have for unemployment insurance or workers’ compensation
benefits, state disability compensation, claims for any vested benefits under
any Company-sponsored benefit plan, or any claims that, as a matter of law, may
not be released by private agreement. I am also not waiving, and nothing in this
Release is intended to waive, any claims relating to the validity or
enforceability of this Release; or any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (the “EEOC”) or the
National Labor Relations Board (“NLRB”); provided, however, that I shall not be
entitled to recover any monetary damages or to non-monetary relief if the EEOC
or NLRB were to pursue any claims relating to my employment with the Company.

EXCEPT AS OUTLINED ABOVE, THIS MEANS THAT, BY SIGNING THIS RELEASE, I WILL WAIVE
ANY RIGHT I MAY HAVE HAD TO PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM
AGAINST THE COMPANY OR THE RELEASEES THAT IN ANY WAY ARISES FROM OR RELATES TO
MY EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, UP TO AND INCLUDING THE
DATE OF THE EXECUTION OF THIS RELEASE.

(c) I acknowledge that different or additional facts may be discovered in
addition to what I now know or believe to be true with respect to the matters
herein released, and I agree that this Release shall be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts. I represent and warrant
that I have not previously filed or joined in any claims against the Company or
any of the Releasees, that I have not given or sold any portion of any claims
released herein to anyone else, and that I will indemnify and hold harmless the
Releasees from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such assignment or transfer.



--------------------------------------------------------------------------------

(d) I acknowledge that I have been given an opportunity of twenty-one (21) days
to consider this Release, but I may voluntarily waive that period by signing it
earlier, and I acknowledge that I am being advised herein to consult with legal
counsel of my own choosing prior to executing this Release. I understand that
for a period ending at the end of the seventh calendar day following my
execution of this Release (“Revocation Period”), I shall have the right to
revoke this Release by delivering a written notice of revocation to Robert S.
Vaters, Orthofix Inc., Executive Vice President and Chief Operating Officer,
3451 Plano Parkway, Lewisville, TX 75056 no later than the end of the seventh
calendar day after I sign this Release. I understand and agree that this Release
will not be effective and enforceable until after the Revocation Period expires
without revocation, and if I elect to exercise this revocation right, this
Release shall be voided in its entirety, and the Company shall be relieved of
all obligations under this Release and certain or all obligations under the
Agreement as provided therein. This Release shall be effective on the eighth
calendar day after it is executed by me (“Effective Date”) provided it has not
been previously revoked as provided herein.

2. I agree to keep this Release and its terms completely confidential; however,
I may disclose the terms of this Release to my spouse, accountants, tax
advisors, attorneys, or as otherwise required by law. I agree not to disclose,
publish or use any confidential information of the Company Group, except as the
Company directs or authorizes unless required by law to do so. I also agree that
I will take all reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of confidential information of the Company
Group, and I will immediately notify the Company in the event of any
unauthorized use or disclosure of the Company Group’s confidential information
of which I become aware. I agree that the obligations set forth in this
paragraph do not supersede, but are in addition to, any previous confidentiality
obligations agreed to by me and any member of the Company Group, including those
under the Agreement. The confidentiality provisions set forth in this Release
and the Agreement are contractual and their terms are material to this Release.
In any proceeding brought to enforce or seek damages for the alleged breach of
the confidentiality provisions of this Release, the party successfully
prosecuting or defending such action shall be entitled to recover from the
opposing party its reasonable expenses, including attorneys’ fees.

3. I agree to hold harmless the Releasees, at my sole cost and expense, from and
against any claims arising from my breach of this Release (including breaches of
my post separation obligations under the Employment Agreement).

4. I understand it is my choice whether or not to enter into this Release and
that my decision to do so is voluntary and is made knowingly.

5. I represent and acknowledge that in executing this Release, I do not rely,
and have not relied, on any communications, statements, inducements or
representations, oral or written, by any of the Releasees, except as expressly
contained in this Release.



--------------------------------------------------------------------------------

6. I also represent and warrant that, on or before my last date of employment, I
will have delivered to the Company (a) all documents and materials containing
confidential information (including without limitation any “soft” copies or
computerized or electronic versions thereof) or otherwise containing information
relating to the business and affairs of any member of the Company Group (whether
or not confidential), and (b) all other documents, materials and other property
belonging to any member of the Company Group that are or were in my possession
or under my control.

7. The Company and I agree that this Release shall be binding on us and our
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of our heirs, administrators, representatives,
executors, successors and assigns.

8. This Release shall be interpreted under and governed by the laws of the State
of Texas. The Company and I agree that the language of this Release shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either party.

9. The Company and I agree that should that any provision of this Release be
determined to be illegal or invalid, the validity of the remaining provisions
will not be affected and any illegal or invalid provision will be deemed not to
be a part of this Release.

10. The Company and I agree that this Release may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same instrument.

(Remainder of this page intentionally left blank)



--------------------------------------------------------------------------------

Please read carefully as this document includes a General Release of claims.

As evidenced by my signature below, I certify that I have read the above Release
and agree to its terms.

 

 

Michael Simpson

Date:

 

 

Accepted and Acknowledged:

 

ORTHOFIX INTERNATIONAL N.V. By:  

 

Title:  

 

Date:  

 

ORTHOFIX INC. By:  

 

Title:  

 

Date:  

 